 1   XAVIER BECERRA
     Attorney General of California
 2   TAMAR PACHTER
     Supervising Deputy Attorney General
 3   JOSE A. ZELIDON-ZEPEDA
     Deputy Attorney General
 4   State Bar No. 227108
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3879
 6    Fax: (415) 703-1234
      E-mail: Jose.ZelidonZepeda@doj.ca.gov
 7   Attorneys for Defendants Attorney General
     Xavier Becerra, Acting Director André
 8   Schoorl, and Labor Commissioner Julie A.
     Su, in their official capacities
 9
                       IN THE UNITED STATES DISTRICT COURT
10
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
12
13
14   CALIFORNIA TRUCKING                           3:18-cv-02458-BEN-BLM
     ASSOCIATION; ET AL.,
15                                              DEFENDANTS’ NOTICE OF
                                     Plaintiff, MOTION AND MOTION TO
16                                              DISMISS COMPLAINT
                  v.
17                                                 Date:
                                               February 4, 2019
                                                   Time:
                                               10:30 a.m.
18   ATTORNEY GENERAL XAVIER                       Courtroom:
                                               5A, Fifth Floor
     BECERRA; ET AL.,                              Judge:
                                               The Honorable Roger T.
19                                             Benitez
                       Defendants. Trial Date: None set
20                                 Action Filed:October 25, 2018
21
22        TO PLAINTIFFS CALIFORNIA TRUCKING ASSOCIATION, ET AL.:
23        TAKE NOTICE that on February 4, 2019, at 10:30 a.m., at the United States
24   District Court, Southern District of California, 221 West Broadway, San Diego, CA
25   92101, courtroom 5A, Fifth Floor, Defendants Attorney General Xavier Becerra et
26   al., will move to dismiss this action under Federal Rule of Civil Procedure 12
27   because the Court lacks jurisdiction over this action and the Complaint fails to state
28   a claim upon which relief may be granted.
                                               1
                                      Defs.’ Not. Mot. & Mot. Dism. (3:18-cv-02458-BEN-BLM)
 1        This motion is based on the concurrently filed Memorandum of Points and
 2   Authorities and any further argument the Court may hold in this matter.
 3   Dated: January 3, 2019                       Respectfully submitted,
 4                                                XAVIER BECERRA
                                                  Attorney General of California
 5                                                TAMAR PACHTER
                                                  Supervising Deputy Attorney General
 6
 7
                                                  /s/ Jose A. Zelidon-Zepeda
 8                                                JOSE A. ZELIDON-ZEPEDA
                                                  Deputy Attorney General
 9                                                Attorneys for Defendants Attorney
                                                  General Xavier Becerra, Acting
10                                                Director André Schoorl, and Labor
                                                  Commissioner Julie A. Su, in their
11                                                official capacities
12   SA2018103422
     42098390.docx
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                                    Defs.’ Not. Mot. & Mot. Dism. (3:18-cv-02458-BEN-BLM)
